Citation Nr: 0635093	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran who apparently 
served on active duty from June 1943 to February 1946, from 
April 1951 to January 1953, and from January 1956 to February 
1975.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Waco Regional Office (RO).  In November 2006, the case was 
advanced on the Board's docket due to the appellant's age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The death certificate shows the veteran died in April 2003 at 
the age of 83.  His immediate cause of death was myocardial 
infarction due to atherosclerosis due to chronic obstructive 
pulmonary disease.  Tobacco use was indicated as contributing 
to his death.  

The appellant is seeking VA benefits based on the veteran's 
death.  Essentially, the appellant and her representative are 
contending that one or more of his service- connected 
disabilities contributed to his death.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disability 
caused his death or substantially or materially contributed 
to it. See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death. See 
Lathan v. Brown, 7 Vet. App. 359 (1995).

In order to prevail on the issue of service connection for 
cause of death there must be: (1) evidence of death; (2) 
medical evidence of in-service disease or injury and/or 
service-connected disability; and (3) medical nexus evidence 
linking (1) and (2). Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Applying the Hickson analysis outlined above, there is no 
question that element (1) evidence of death, is met.  With 
respect to element (2) during his lifetime the veteran was 
service connected for multiple disabilities, including 
intermittent claudication, bilateral hearing loss, 
hemorrhoids, sebaceous cyst posterior neck, and low back 
pain.  So element (2) is met to that extent.

The appellant and her representative requested that the claim 
be remanded for a medical nexus opinion to address any 
potential relationship between the veteran's death and his 
service-connected disabilities (in particular, intermittent 
claudication). See statement of Accredited Representative 
dated in February 2005.  The appellant and her representative 
claim that the veteran's death due to myocardial infarction 
due to atherosclerosis was related to service.  More 
specifically, it is argued that the veteran's service-
connected intermittent claudication is a peripheral vascular 
disease like atherosclerosis and caused the veteran's death.  
The only opinion addressing any type of relationship between 
the intermittent claudication and arteriosclerosis, stems 
from a May 2002 VA examination, in which the examiner opined 
that the "cerebrovascular accident was related to 
arteriosclerosis, but the [veteran's] diagnosis of 
intermittent claudication is more likely than not, not 
related to arteriosclerosis."  However, it does not appear 
that the examiner reviewed the claims file and more 
importantly, this opinion doesn't adequately address the 
matter at hand (whether the veteran's service connected 
intermittent claudication caused or contributed to the 
veteran's death).  The Veterans Claims Assistance Act (VCAA) 
and its implementing regulations require VA to obtain a 
medical nexus opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  Here, a VA medical nexus opinion is indicated based 
upon a complete review of the record.

It appears that pertinent medical records remain outstanding.  
Treatment records surrounding when the veteran was first 
diagnosed with arteriosclerosis, chronic obstructive 
pulmonary disease, and his cerebrovascular accident have not 
been associated with the claims file.  As such records might 
have some bearing on the appellant's claim, they should be 
secured.  Also records that include treatment for the 
veteran's service connected intermittent claudication should 
be secured.  

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish an effective date. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The appellant should be asked to 
identify all sources of treatment the 
veteran received for the conditions that 
caused or contributed to his death 
(listed on his death certificate) and for 
his service-connected disabilities from 
his discharge from service until he died.  
The RO/AMC should obtain copies of 
complete treatment records (those not 
already in the claims folder) from all 
identified sources; specifically 
including any treatment associated with 
arteriosclerotic disease that may have 
implicated was a result of intermittent 
claudication.

3.  The RO/AMC should arrange for the 
veteran's claims file to be forwarded to 
a specialist in cardiovascular diseases 
for review and to provide a medical 
opinion as to whether, at least as likely 
as not, the veteran's service connected 
intermittent claudication, bilateral 
hearing loss, hemorrhoids, sebaceous cyst 
posterior neck, and/or low back pain 
(a) caused the disabilities resulting in 
his death (as listed on his death 
certificate) or (b) at least as likely as 
not otherwise contributed to cause, or 
hastened, the veteran's death.  The 
reviewing physician should explain the 
rationale for all opinions given.  

4.  After the development ordered above 
is completed, the RO/AMC should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
her representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


